             Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 1 of 13




 1
     David J. McGlothlin, Esq. (SBN 026059)
 2   david@kazlg.com
 3   Ryan L. McBride, Esq. (SBN 032001)
     ryan@kazlg.com
 4
     Kazerouni Law Group, APC
 5   2633 E. Indian School Road, Ste 460
 6   Phoenix, AZ 85016
     Phone: 800-400-6808
 7   Fax: 800-520-5523
 8   Attorneys for Plaintiff
 9
10                     UNITED STATES DISTRICT COURT
                   DISTRICT OF ARIZONA, PHOENIX DIVISION
11
12                                            )   Case No.
     Richard Winters Jr., individually and on )
13
     behalf of all others similarly situated, )   CLASS ACTION
14                                            )
15   Plaintiff,                               )   COMPLAINT FOR VIOLATIONS
                                              )   OF:
16          vs.                               )
17                                            )      1.      NEGLIGENT VIOLATIONS
                                                             OF THE TELEPHONE
     Travel Transparency Of Arizona, LLC, )                  CONSUMER PROTECTION
18
                                              )              ACT [47 U.S.C. §227(b)]
19   Defendant.                               )      2.      WILLFUL VIOLATIONS
                                                             OF THE TELEPHONE
20
                                              )              CONSUMER PROTECTION
                                              )              ACT [47 U.S.C. §227(b)]
21                                            )      3.      NEGLIGENT VIOLATIONS
                                                             OF THE TELEPHONE
22                                            )              CONSUMER PROTECTION
                                              )              ACT [47 U.S.C. §227(c)]
23                                            )      4.      WILLFUL VIOLATIONS
                                                             OF THE TELEPHONE
24                                            )              CONSUMER PROTECTION
                                              )              ACT [47 U.S.C. §227(c)]
25
                                              )
26                                            )
                                              )   DEMAND FOR JURY TRIAL
27
28



                                CLASS ACTION COMPLAINT
                                              1
                Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 2 of 13




 1         Plaintiff Richard Winters Jr. (“Plaintiff”), individually and on behalf of all
 2   others similarly situated, alleges the following upon information and belief based
 3   upon personal knowledge:
 4                                 NATURE OF THE CASE
 5         1.        Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of Travel Transparency Of Arizona,
 8   LLC (“Defendant”), in negligently, knowingly, and/or willfully contacting
 9   Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
10   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations,
11   specifically the National Do-Not-Call provisions, thereby invading Plaintiff’s
12   privacy.
13                                JURISDICTION & VENUE
14         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
15   a resident of Arizona, seeks relief on behalf of a Class, which will result in at
16   least one class member belonging to a different state than that of Defendant, an
17   Arizona company. Plaintiff also seeks up to $1,500.00 in damages for each call in
18   violation of the TCPA, which, when aggregated among a proposed class in the
19   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
20   Therefore, both diversity jurisdiction and the damages threshold under the Class
21   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
22   jurisdiction.
23         3.        Jurisdiction is also proper because there exists a federal question
24   based on the fact that Plaintiff’s claims arise from the Telephone Consumer
25   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), a federal statute.
26         4.        Venue is proper in the United States District Court for the Phoenix
27   Division, District of Arizona pursuant to 28 U.S.C. § 1391(b) and because
28   Defendant does business within the State of Arizona and Plaintiff resides within


                                   CLASS ACTION COMPLAINT
                                                 2
                Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 3 of 13




 1   the County of Maricopa.
 2                                         PARTIES
 3         5.       Plaintiff is a natural person residing in Mesa, Arizona and is a
 4   “person” as defined by 47 U.S.C. § 153 (39).
 5         6.       Defendant is a traveling agency, and is a “person” as defined by 47
 6   U.S.C. § 153 (39).
 7         7.       The above named Defendant, and its subsidiaries and agents, are
 8   collectively referred to as “Defendants.”
 9         8.       Plaintiff is informed and believes that at all relevant times, each and
10   every Defendant was acting as an agent and/or employee of each of the other
11   Defendants and was acting within the course and scope of said agency and/or
12   employment with the full knowledge and consent of each of the other Defendants.
13   Plaintiff is informed and believes that each of the acts and/or omissions
14   complained of herein was made known to, and ratified by, each of the other
15   Defendants.
16                               FACTUAL ALLEGATIONS
17         9.       Beginning in or around October 2019, Defendant contacted Plaintiff
18   on Plaintiff’s cellular telephone number ending in -6678, in an attempt to solicit
19   Plaintiff to purchase Defendant’s services.
20         10.      Defendant used an “automatic telephone dialing system” as defined
21   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
22         11.      Defendant contacted or attempted to contact Plaintiff from telephone
23   number (602) 483-1403, which Plaintiff alleges on information and belief was a
24   spoofed telephone number, indicating Defendant’s attempts to mask its identity to
25   avoid accountability from placing illegal robocalls, as well as having used an
26   ATDS to place the calls.
27         12.      Defendant’s calls constituted calls that were not for emergency
28   purposes as defined by 47 U.S.C. § 227(b)(1)(A).


                                  CLASS ACTION COMPLAINT
                                                 3
             Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 4 of 13




 1         13.    Defendant’s calls were placed to telephone number assigned to a
 2   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 3   pursuant to 47 U.S.C. § 227(b)(1).
 4         14.    During all relevant times, Defendant did not possess Plaintiff’s
 5   “prior express consent” to receive calls using an automatic telephone dialing
 6   system or an artificial or prerecorded voice on his cellular telephone pursuant to
 7   47 U.S.C. § 227(b)(1)(A).
 8         15.    Further, Plaintiff’s cellular telephone number ending in -7441 was
 9   added to the National Do-Not-Call Registry on or about October 5, 2018.
10         16.    Defendant placed multiple calls soliciting its business to Plaintiff on
11   his cellular telephone ending in -6678 in or around October 2019.
12         17.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
13   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
14         18.    Plaintiff received numerous solicitation calls from Defendant within
15   a 12-month period.
16         19.    Defendant continued to call Plaintiff in an attempt to solicit its
17   services and in violation of the National Do-Not-Call provisions of the TCPA.
18         20.    Upon information and belief, and based on Plaintiff’s experiences of
19   being called by Defendant after being on the National Do-Not-Call list for several
20   years prior to Defendant’s initial call, and at all relevant times, Defendant failed
21   to establish and implement reasonable practices and procedures to effectively
22   prevent telephone solicitations in violation of the regulations prescribed under 47
23   U.S.C. § 227(c)(5).
24                               CLASS ALLEGATIONS
25         21.    Plaintiff brings this action individually and on behalf of all others
26   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
27   Classes”).
28         22.    The class concerning the ATDS claim for no prior express consent


                                 CLASS ACTION COMPLAINT
                                              4
             Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 5 of 13




 1   (hereafter “The ATDS Class”) is defined as follows:
 2
                  All persons within the United States who received any
 3                solicitation/telemarketing   telephone   calls    from
 4                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 5
                  system or an artificial or prerecorded voice and such
 6                person had not previously consented to receiving such
 7
                  calls within the four years prior to the filing of this
                  Complaint
 8
 9         23.    The class concerning the National Do-Not-Call violation (hereafter
10   “The DNC Class”) is defined as follows:
11
                  All persons within the United States registered on the
12                National Do-Not-Call Registry for at least 30 days, who
13                had not granted Defendant prior express consent nor
                  had a prior established business relationship, who
14
                  received more than one call made by or on behalf of
15                Defendant that promoted Defendant’s products or
16                services, within any twelve-month period, within four
                  years prior to the filing of the complaint.
17
18         24.    Plaintiff represents, and is a member of, The ATDS Class, consisting
19   of all persons within the United States who received any collection telephone
20   calls from Defendant to said person’s cellular telephone made through the use of
21   any automatic telephone dialing system or an artificial or prerecorded voice and
22   such person had not previously not provided their cellular telephone number to
23   Defendant within the four years prior to the filing of this Complaint.
24         25.    Plaintiff represents, and is a member of, The DNC Class, consisting
25   of all persons within the United States registered on the National Do-Not-Call
26   Registry for at least 30 days, who had not granted Defendant prior express
27   consent nor had a prior established business relationship, who received more than
28   one call made by or on behalf of Defendant that promoted Defendant’s products


                                CLASS ACTION COMPLAINT
                                              5
             Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 6 of 13




 1   or services, within any twelve-month period, within four years prior to the filing
 2   of the complaint.
 3         26.    Defendant, its employees and agents are excluded from The Classes.
 4   Plaintiff does not know the number of members in The Classes, but believes the
 5   Classes members number in the thousands, if not more. Thus, this matter should
 6   be certified as a Class Action to assist in the expeditious litigation of the matter.
 7         27.    The Classes are so numerous that the individual joinder of all of its
 8   members is impractical. While the exact number and identities of The Classes
 9   members are unknown to Plaintiff at this time and can only be ascertained
10   through appropriate discovery, Plaintiff is informed and believes and thereon
11   alleges that The Classes includes thousands of members. Plaintiff alleges that
12   The Classes members may be ascertained by the records maintained by
13   Defendant.
14         28.    Plaintiff and members of The ATDS Class were harmed by the acts
15   of Defendant in at least the following ways: Defendant illegally contacted
16   Plaintiff and ATDS Class members via their cellular telephones thereby causing
17   Plaintiff and ATDS Class members to incur certain charges or reduced telephone
18   time for which Plaintiff and ATDS Class members had previously paid by having
19   to retrieve or administer messages left by Defendant during those illegal calls, and
20   invading the privacy of said Plaintiff and ATDS Class members.
21         29.    Common questions of fact and law exist as to all members of The
22   ATDS Class which predominate over any questions affecting only individual
23   members of The ATDS Class. These common legal and factual questions, which
24   do not vary between ATDS Class members, and which may be determined
25   without reference to the individual circumstances of any ATDS Class members,
26   include, but are not limited to, the following:
27                a.     Whether, within the four years prior to the filing of this
28                       Complaint, Defendant made any telemarketing/solicitation call


                                 CLASS ACTION COMPLAINT
                                                6
             Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 7 of 13




 1                       (other than a call made for emergency purposes or made with
 2                       the prior express consent of the called party) to a ATDS Class
 3                       member using any automatic telephone dialing system or any
 4                       artificial or prerecorded voice to any telephone number
 5                       assigned to a cellular telephone service;
 6                b.     Whether Plaintiff and the ATDS Class members were
 7                       damaged thereby, and the extent of damages for such
 8                       violation; and
 9                c.     Whether Defendant should be enjoined from engaging in such
10                       conduct in the future.
11         30.    As a person that received numerous telemarketing/solicitation calls
12   from Defendant using an automatic telephone dialing system or an artificial or
13   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
14   claims that are typical of The ATDS Class.
15         31.    Plaintiff and members of The DNC Class were harmed by the acts of
16   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
17   and DNC Class members via their telephones for solicitation purposes, thereby
18   invading the privacy of said Plaintiff and the DNC Class members whose
19   telephone numbers were on the National Do-Not-Call Registry. Plaintiff and the
20   DNC Class members were damaged thereby.
21         32.    Common questions of fact and law exist as to all members of The
22   DNC Class which predominate over any questions affecting only individual
23   members of The DNC Class. These common legal and factual questions, which
24   do not vary between DNC Class members, and which may be determined without
25   reference to the individual circumstances of any DNC Class members, include,
26   but are not limited to, the following:
27                a.     Whether, within the four years prior to the filing of this
28                       Complaint, Defendant or its agents placed more than one


                                 CLASS ACTION COMPLAINT
                                                  7
             Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 8 of 13




 1                      solicitation call to the members of the DNC Class whose
 2                      telephone numbers were on the National Do-Not-Call Registry
 3                      and who had not granted prior express consent to Defendant
 4                      and did not have an established business relationship with
 5                      Defendant;
 6                b.    Whether Defendant obtained prior express written consent to
 7                      place solicitation calls to Plaintiff or the DNC Class members’
 8                      telephones;
 9                c.    Whether Plaintiff and the DNC Class member were damaged
10                      thereby, and the extent of damages for such violation; and
11                d.    Whether Defendant and its agents should be enjoined from
12                      engaging in such conduct in the future.
13         33.    As a person that received numerous solicitation calls from Defendant
14   within a 12-month period, who had not granted Defendant prior express consent
15   and did not have an established business relationship with Defendant, Plaintiff is
16   asserting claims that are typical of the DNC Class.
17         34.    Plaintiff will fairly and adequately protect the interests of the
18   members of The Classes. Plaintiff has retained attorneys experienced in the
19   prosecution of class actions.
20         35.    A class action is superior to other available methods of fair and
21   efficient adjudication of this controversy, since individual litigation of the claims
22   of all Classes members is impracticable. Even if every Classes member could
23   afford individual litigation, the court system could not. It would be unduly
24   burdensome to the courts in which individual litigation of numerous issues would
25   proceed. Individualized litigation would also present the potential for varying,
26   inconsistent, or contradictory judgments and would magnify the delay and
27   expense to all parties and to the court system resulting from multiple trials of the
28   same complex factual issues. By contrast, the conduct of this action as a class


                                CLASS ACTION COMPLAINT
                                               8
             Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 9 of 13




 1   action presents fewer management difficulties, conserves the resources of the
 2   parties and of the court system, and protects the rights of each Classes member.
 3          36.   The prosecution of separate actions by individual Classes members
 4   would create a risk of adjudications with respect to them that would, as a practical
 5   matter, be dispositive of the interests of the other Classes members not parties to
 6   such adjudications or that would substantially impair or impede the ability of such
 7   non-party Class members to protect their interests.
 8          37.   Defendant has acted or refused to act in respects generally applicable
 9   to The Classes, thereby making appropriate final and injunctive relief with regard
10   to the members of the Classes as a whole.
11                             FIRST CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
13                                   47 U.S.C. §227(b).
14                             On Behalf of the ATDS Class
15          38.   Plaintiff repeats and incorporates by reference into this cause of
16   action the allegations set forth above at Paragraphs 1-36.
17          39.   The foregoing acts and omissions of Defendant constitute numerous
18   and multiple negligent violations of the TCPA, including but not limited to each
19   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
20   particular 47 U.S.C. § 227 (b)(1)(A).
21          40.   As a result of Defendant’s negligent violations of 47 U.S.C. §
22   227(b), Plaintiff and the Class Members are entitled an award of $500.00 in
23   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
24   227(b)(3)(B).
25          41.   Plaintiff and the ATDS Class members are also entitled to and seek
26   injunctive relief prohibiting such conduct in the future.
27   ///
28   ////


                                 CLASS ACTION COMPLAINT
                                               9
             Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 10 of 13




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5                             On Behalf of the ATDS Class
 6         42.    Plaintiff repeats and incorporates by reference into this cause of
 7   action the allegations set forth above at Paragraphs 1-36.
 8         43.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         44.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
15   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         45.    Plaintiff and the Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18                            THIRD CAUSE OF ACTION
19          Negligent Violations of the Telephone Consumer Protection Act
20                                   47 U.S.C. §227(c)
21                             On Behalf of the DNC Class
22         46.    Plaintiff repeats and incorporates by reference into this cause of
23   action the allegations set forth above at Paragraphs 1-36.
24         47.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
27   particular 47 U.S.C. § 227 (c)(5).
28         48.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),


                                 CLASS ACTION COMPLAINT
                                              10
             Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 11 of 13




 1   Plaintiff and the DNC Class Members are entitled an award of $500.00            in
 2   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 3   227(c)(5)(B).
 4         49.    Plaintiff and the DNC Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                           FOURTH CAUSE OF ACTION
 7    Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                           Act
 9                                 47 U.S.C. §227 et seq.
10                             On Behalf of the DNC Class
11         50.    Plaintiff repeats and incorporates by reference into this cause of
12   action the allegations set forth above at Paragraphs 1-36.
13         51.    The foregoing acts and omissions of Defendant constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
16   in particular 47 U.S.C. § 227 (c)(5).
17         52.    As a result of Defendant’s knowing and/or willful violations of 47
18   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
19   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
20   U.S.C. § 227(c)(5).
21         53.    Plaintiff and the DNC Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.
23                                PRAYER FOR RELIEF
24   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
25                             FIRST CAUSE OF ACTION
26          Negligent Violations of the Telephone Consumer Protection Act
27                                   47 U.S.C. §227(b)
28               • As a result of Defendant’s negligent violations of 47 U.S.C.


                                 CLASS ACTION COMPLAINT
                                              11
          Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 12 of 13




 1             §227(b)(1), Plaintiff and the ATDS Class members are entitled to
 2             and request $500 in statutory damages, for each and every violation,
 3             pursuant to 47 U.S.C. 227(b)(3)(B).
 4           • Any and all other relief that the Court deems just and proper.
 5
 6                       SECOND CAUSE OF ACTION
 7   Knowing and/or Willful Violations of the Telephone Consumer Protection
 8                                       Act
 9                               47 U.S.C. §227(b)
10           • As a result of Defendant’s willful and/or knowing violations of 47
11             U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
12             entitled to and request treble damages, as provided by statute, up to
13             $1,500, for each and every violation, pursuant to 47 U.S.C.
14             §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
15           • Any and all other relief that the Court deems just and proper.
16                        THIRD CAUSE OF ACTION
17       Negligent Violations of the Telephone Consumer Protection Act
18                               47 U.S.C. §227(c)
19           • As a result of Defendant’s negligent violations of 47 U.S.C.
20             §227(c)(5), Plaintiff and the DNC Class members are entitled to and
21             request $500 in statutory damages, for each and every violation,
22             pursuant to 47 U.S.C. 227(c)(5).
23           • Any and all other relief that the Court deems just and proper.
24                       FOURTH CAUSE OF ACTION
25   Knowing and/or Willful Violations of the Telephone Consumer Protection
26                                       Act
27                               47 U.S.C. §227(c)
28           • As a result of Defendant’s willful and/or knowing violations of 47


                             CLASS ACTION COMPLAINT
                                          12
             Case 2:20-cv-00777-DJH Document 1 Filed 04/21/20 Page 13 of 13




 1                U.S.C. §227(c)(5), Plaintiff and the DNC Class members are
 2                entitled to and request treble damages, as provided by statute, up to
 3                $1,500, for each and every violation, pursuant to 47 U.S.C.
 4                §227(c)(5).
 5               • Any and all other relief that the Court deems just and proper.
 6         54.    Pursuant to the Seventh Amendment to the Constitution of the
 7   United States of America, Plaintiff is entitled to, and demands, a trial by jury.
 8
 9
10         Respectfully Submitted this 21st Day of April, 2020.
11
                                Kazerouni Law Group
12
13                                     By: /s/ Ryan L. McBride
14                                         Ryan L. McBride, Esq.
                                           Attorney for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               13
